ORDER

PER CURIAM.
Movant appeals denial of Rule 24.035 post conviction relief after an evidentiary hearing. Movant entered guilty pleas to charges of robbery first degree and assault first degree. The trial court imposed consecutive fifteen year sentences on each charge.
The findings and conclusions of the motion court are supported by the record and testimony of trial counsel which refuted movant’s allegations. Accordingly, they are not clearly erroneous. The judgment denying relief is affirmed pursuant to Rule 84.16(b).